The offense is theft of cattle; the punishment, confinement in the penitentiary for two years.
While it appears that notice of appeal was timely given, there is nothing to show that said notice was recorded in the minutes of the court as required by law. This should appear from the certificate of the clerk. Under the circumstances, the appeal must be dismissed. Wheeler v. State, 42 S.W.2d 69.
The appeal is dismissed. Appellant is granted fifteen days from this date in which to perfect the record.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                          ON THE MERITS